                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYREE J. BROWN,                                          CIVIL ACTION

          Petitioner,

         V.                                              NO. 19-2872

MR. MCGINLEY, et al.,

              Respondents.

                                              ORDER


CHAD F. KENNEY, J.

       AND NOW, this
                                 D
                             3f2J. day of   r1 .,q.(Zc l r,      2020, upon careful and

independent consideration of the Petition for a Writ of Habeas Corpus (Doc. No. 1), the

Response thereto (Doc. No. 10), and after review of the Repo:t and Rec:xnm-;:ndation of United

States Magistrate Judge Marilyn Heffley (Doc. No. 11 ), IT 18 ORDERED that:

       1. The Report and Recommendatior., is APPROVED and ADOPTED.

       2. The Petition for a Writ of Habeas Corpus is DENIED AND DISMISSED AS

           UNTIMELY.

       3. There is no basis for the issuance of a certificate of appealability.

       4. The Clerk of Court shall mark this case CLOSED.



                                              BY THE COURT:
